



EXHIBIT 10.8
2008 DEFERRED COMPENSATION PLAN AND AGREEMENT
THIS PLAN AND AGREEMENT, effective January 1, 2008 (the “Effective Date”), is
made and entered into between TRINITY INDUSTRIES, INC., a Delaware Corporation
with its principal office at 2525 Stemmons Freeway, Dallas, Texas 75207 and
[Officer] , an individual (hereinafter called “ Officer ”);
WITNESSETH:
     WHEREAS, Officer is in the employ of Trinity Industries, Inc. or a
subsidiary of Trinity Industries, Inc. (hereinafter, referred to as the “
Company ”) and serves in a capacity which will develop and expand the business
of the Company; and
     WHEREAS, in recognition of Officer’s valued services as an employee and
officer of the Company, and as an inducement to Officer to continue to serve the
Company in the future, the Company and Officer previously entered into the 2005
Deferred Compensation Plan and Agreement (the “ 2005 Plan ”); and
     WHEREAS, the Company has determined that it is in the Company’s best
interest to cease Officer’s future participation in the 2005 Plan, effective for
calendar years beginning after December 31, 2007; and
     WHEREAS, in recognition of Officer’s continued, valued service to the
Company as an employee and officer, and as a further inducement to Officer to
remain in the employ of and serve the Company in the future, and to facilitate a
smooth transition of Officer upon separation from service, the Company desires
to continue to provide certain benefits for Officer and his/her designated
beneficiary through this 2008 Deferred Compensation Plan and Agreement (the “
Plan ”), as hereinafter set forth, in lieu of Officer continuing to accrue
benefits under the 2005 Plan; and
     WHEREAS, Officer has been selected by the Human Resources Committee of the
Board of Directors of the Company (the “ Committee ”) to participate in this
Plan and Officer is willing to remain in the employ of the Company and to have
the Company establish an account for deferred compensation in order to provide
such benefits, as hereinafter set forth; and
     WHEREAS, if Officer chooses to enter into the Plan, his/her accrued
benefits in the 2005 Plan will carry forward into the Plan; and
     WHEREAS, if Officer chooses not to enter into the Plan, Officer’s accrued
benefits will be limited to those accrued as of December 31, 2007 under the 2005
Plan; and
     WHEREAS, Officer has agreed to participate in this Plan on or before the
Effective Date, as evidenced by his/her execution of this document.
 










 





--------------------------------------------------------------------------------





     NOW, THEREFORE, in consideration of the premises and the terms, conditions
and covenants hereinafter set forth, the Company and Officer hereby agree as
follows:
     1. Deferred Compensation Account. As of the Effective Date, the Company
shall establish on the books of the Company in the name of Officer an account to
which shall be credited an amount equal to ten percent (10%) of Officer’s
combined annual base salary and annual incentive compensation (“ Eligible
Compensation ”) earned for the period which begins January 1, 2008 and ends on
the following December 31, 2008 (a “ Plan Year ”), and each Plan Year thereafter
(subject to the annual determination by the Committee regarding (i) the
continuation of this Plan, and (ii) Officer’s continued participation in the
Plan). As of the end of each Plan Year, Officer’s bookkeeping account will be
credited with ten per cent (10%) of Officer’s Eligible Compensation for such
Plan Year, subject to the annual determination by the Committee regarding (i)
the continuation of this Plan, and (ii) Officer’s continued participation in the
Plan. If, during a Plan Year, Officer ceases to be eligible to participate in
the Plan, Officer’s bookkeeping account shall be credited with ten per cent
(10%) of (a) Officer’s Eligible Compensation related to base salary earned for
the portion of such Plan Year during which Officer was a participant in the
Plan, and (b) that amount of Officer’s Eligible Compensation related to the
Company’s annual Incentive Compensation Program (or comparable annual bonus
plan) payable to the Officer, if any, for the portion of such Plan Year during
which Officer was a participant in the Plan, as determined by the Committee.
     Each Plan Year in which the Plan is continued, the balance in Officer’s
bookkeeping account shall be credited on a monthly basis with interest (“
Interest Equivalent Rate ”). The Interest Equivalent Rate shall be established
by the Committee, or its designee, in the Committee’s or its designee’s sole
discretion, prior to the beginning of each Plan Year, but shall generally be
equivalent to the “expected return on assets” under the Trinity Standard Pension
Plan. Once established, the Interest Equivalent Rate shall remain the same for
the entire Plan Year. At the end of each calendar month, the balance in the
Officer’s deferred compensation account as of the immediately preceding month
will be multiplied by the Interest Equivalent Rate divided by 12. The resulting
interest amount shall then be credited to Officer’s bookkeeping account. The
total of the amounts credited to Officer’s bookkeeping account shall be payable
in the manner and subject to the conditions hereinafter set forth.
     For purposes of determining Officer’s Eligible Compensation, base salary
shall be defined as that amount specifically approved by the Company as base
salary and shall exclude other payments such as perquisite allowance, insurance
reimbursements, special awards, etc., as determined by the Committee or its
designee, in the Committee’s or its designee’s sole discretion. For purposes of
determining Officer’s Eligible Compensation, annual incentive compensation shall
mean all amounts earned under the Company’s annual Incentive Compensation
Program (or comparable annual bonus plan) for a given year whether payable
currently or over a period of future years and excludes equity compensation
except as awarded in lieu of cash under the annual Incentive Compensation
Program, in each such case as determined by the Committee or its designee, in
the Committee’s or its designee’s sole discretion.
2










 





--------------------------------------------------------------------------------





     The Committee will make an annual determination regarding whether to
continue the Plan for the next Plan Year and whether Officer shall continue to
be eligible to participate in the Plan for such Plan Year. In the event
Officer’s participation in the Plan is terminated, as of the date of termination
of Officer’s participation, no further deferrals of Eligible Compensation shall
be added to Officer’s bookkeeping account. Officer’s bookkeeping account shall,
however, continue to be maintained and administered (including monthly credits
of interest at the Interest Equivalent Rate in effect for the Plan Year) in
accordance with the terms of the Plan. Unless the Committee discontinues
Officer’s participation in the Plan, his/her participation in the Plan shall
continue in like manner for each Plan Year after the first Plan Year for so long
as Officer shall continue his/her employment with the Company.
     2. Administration of the Plan and Account. The Plan shall be administered
by the Committee or its designee. The Committee or its designee is authorized to
take such actions as may be necessary to carry out the provisions and purposes
of the Plan and shall have the discretionary authority to control and manage the
operation and administration of the Plan. The Committee or its designee shall
have the fiduciary power and discretion to construe and interpret the Plan, to
supply any omissions therein, to reconcile and correct any errors or
inconsistencies, to decide any questions in the administration and application
of the Plan, and to make equitable adjustments for any mistakes or errors made
in the administration of the Plan. All such actions or determinations made by
the Committee, or its designee, and the application of rules and regulations to
a particular case or issue by the Committee, or its designee, in good faith,
shall not be subject to review by any person or entity, but shall be final,
binding and conclusive on all persons ever interested hereunder.
     The account established by the Company on its books in the name of Officer
shall be a bookkeeping entry only and shall be utilized solely as a device for
the measurement and determination of the amounts to be paid to Officer, or
his/her designated beneficiary, pursuant to this Plan. The Company shall have
the right to segregate from the other general assets of the Company the sums
which accrue monthly hereunder as deferred compensation. Neither Officer nor
his/her designated beneficiary shall at any time have any legal or equitable
rights, interests or claims in accrued sums which are so segregated and/or
invested and reinvested, and such funds, as they are from time to time
constituted, and all other assets of the Company shall at all times remain the
general, unpledged unrestricted assets of the Company subject to the claims of
the general creditors of the Company.
     3. Payment of Deferred Compensation. Subject to the conditions hereinafter
set forth, the deferred compensation accrued hereunder and shown to Officer’s
credit on the books of the Company shall be payable after Officer’s separation
from service for any reason whatsoever. Officer shall generally be deemed to
have experienced a separation from service on the date Officer dies, retires, or
otherwise has a termination of employment with the Company. Officer may elect
the form of payment of his/her account, in one of the following two
alternatives:
     a. Payment may be made in annual periodic payments for specified number of
years, not fewer than one (1) nor in excess of twenty (20), with the first
payment to be made one (1) year from the date of Officer’s separation from
service and subsequent payments to be made on the same date of each succeeding
year. During such period,
3










 





--------------------------------------------------------------------------------





Officer’s bookkeeping account shall continue to be credited with interest at the
Interest Equivalent Rate on a monthly basis pursuant to the procedures described
in Section 1 above. Each installment payment shall be in an amount equal to the
amount shown to Officer’s credit on the books of the Company as of the last day
of the month preceding the month in which the payment is made, multiplied by a
fraction the numerator of which is one (1) and the denominator of which is the
number of payments remaining (including the current payment).
     b. Complete payment may be made in a lump sum paid one (1) year from the
date of Officer’s separation from service.
Officer’s election pursuant to this paragraph must be made as of the Effective
Date pursuant to a Distribution Election form provided by the Company and,
except as provided below, shall be irrevocable. In the absence of an election,
payment shall be made in the form of a lump sum. Officer may change his/her
distribution election regarding the timing or form of payment only if any such
change is (a) made at least twelve (12) months before the first payment is
scheduled to commence, and (b) such change results in each payment being made no
earlier than five (5) years after such payment was scheduled to begin under the
prior election. For purposes of applying the requirements above, the right of
Officer to receive his/her account in installment payments shall, as provided in
Section 409A of the Internal Revenue Code (hereinafter “Section 409A”), be
treated as the entitlement to a single payment. All payments shall be paid to
Officer if living, or if not living, to his/her designated beneficiary (on a
form provided by the Company) or, upon failure to make such designation or if
the designated beneficiary shall predecease Officer, to Officer’s estate. If at
the time of Officer’s death Officer is divorced and the last beneficiary
designation on file with the Committee, or its designee, is Officer’s former
spouse, the former spouse shall be deemed to have predeceased Officer and
Officer’s remaining benefits shall be paid to Officer’s estate.
Notwithstanding the foregoing, an Officer may make a separate election regarding
distribution of his/her account in the event that Officer’s separation from
service with the Company occurs on or within two years after a “Change in
Control” (as defined by Section 409A); in such event, the amount to the credit
of Officer will be distributed to Officer either in a lump sum or in annual
installments not exceeding twenty (20) years, whichever is so elected by Officer
as of the effective date of this Agreement. In the absence of such a separate
election, payment shall be made in a lump sum within five (5) days of
termination following a “Change in Control.” Officer may change this election
only as provided in the preceding paragraph and in a manner as permitted in
compliance with Section 409A. If installment payments are elected, the method of
distribution shall be similar to the method described for installment payments
under the preceding paragraph.
For purposes hereof, a “Change in Control” shall have the same meaning as
defined by Section 409A.
4










 





--------------------------------------------------------------------------------





     4. Conditions. The payment of deferred compensation to Officer, as
hereinabove provided, shall be subject to the following conditions, the breach
of any of which shall cause the forfeiture of all rights in and to any and all
amounts of deferred compensation remaining unpaid upon the date of any such
breach:
     a. Commencing with the date of Officer’s separation from service and
continuing for one (1) year, Officer shall not, directly or indirectly, become
or serve as an officer, employee, owner or partner of any business which
competes in a material manner with the Company, without prior written consent of
the Chief Executive Officer of Trinity Industries, Inc. (“ Chief Executive
Officer ”) or the Chairman of the Committee.
     b. Commencing with the date of Officer’s separation from service and
continuing for one (1) year, Officer shall be available for consultation in
respect of matters pertaining to the business and financial affairs of the
Company, upon the request of the Company and at such reasonable and convenient
times and places and for such compensation therefor as may be mutually agreed
upon.
     c. In connection with Officer’s separation from service, Officer must give
at least six (6) months advance written notice to the Chief Executive Officer of
Officer’s intent to transition out of Officer’s position and separate from
service with the Company. Officer must work with the Chief Executive Officer to
develop a process for a smooth transition of Officer’s duties and
responsibilities to Officer’s successor, which process is acceptable to the
Chief Executive Officer and/or the Board of Directors of Trinity Industries,
Inc. (the “ Board of Directors ”), in the Chief Executive Officer’s and/or the
Board of Director’s discretion. In addition, through Officer’s actions prior to
such separation from service, Officer must work with the Chief Executive Officer
and exhibit to the satisfaction of the Chief Executive Officer and/or the Board
of Directors, in the Chief Executive Officer’s and/or the Board of Director’s
discretion, that Officer has effectively implemented the agreed on process for
succession so as to allow for and facilitate the smooth transition of Officer’s
duties and responsibilities to the duly selected and approved successor of the
Officer.
Notwithstanding the foregoing:
     d. The conditions set forth in a., b., and c. above shall be of no force
and effect from and after the occurrence of a Change in Control.
     e. The conditions set forth in a., b., and c. above shall be of no force
and effect from and after the occurrence of Officer’s separation from service as
a result of Officer’s death.
     f. The conditions set forth in a., b., and c. above shall be of no force
and effect from and after the occurrence of Officer’s separation from service as
a result of Officer’s having been determined to be disabled under (i) any then
effective long-term disability insurance policy or program sponsored by the
Company which covers Officer,
5










 





--------------------------------------------------------------------------------





or (ii) if no such policy or program covers Officer, the terms of the
Supplemental Profit Sharing Plan sponsored by the Company, or (iii) as
determined by the Board of Directors.
     g. The Chief Executive Officer and/or the Board of Directors, in the Chief
Executive Officer’s and/or the Board of Director’s discretion, may waive the
conditions set forth in a., b. and c. above from and after the occurrence of
Officer’s separation from service as a result of Officer’s retirement.
     5. Death. In the event of Officer’s death prior to the receipt of any or
all of the installments of deferred compensation, such installments as are then
unpaid shall be paid, in the same form and over the same period as such
installments would have been paid to Officer, to the beneficiary or
beneficiaries designated in writing on a form provided by the Company and filed
with the Secretary of the Company by Officer during his/her lifetime or, upon
failure to make such designation or if such designee or designees shall have
predeceased Officer, then to Officer’s estate. If at the time of Officer’s death
Officer is divorced and the last beneficiary designation on file with the
Committee, or its designee, is Officer’s former spouse the former spouse shall
be deemed to have predeceased Officer and Officer’s remaining benefits shall be
paid to Officer’s estate. Officer shall have the right to change the beneficiary
designation from time to time by instrument in writing delivered to the
Secretary of the Company.
     6. Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of section 401(a) of the Code and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. The
Plan shall be administered and interpreted (i) in a manner consistent with that
intent, and (ii) in accordance with section 409A of the Code and related
Treasury guidance and Regulations. The Company’s obligation under the Plan shall
be merely that of an unfunded and unsecured promise to pay money in the future.
     7. Nonassignability. Officer during his/her lifetime, and his/her
designated beneficiary or beneficiaries, after his/her death, shall not be
entitled to commute, encumber, sell or otherwise dispose of his/her or their
rights to receive the deferred compensation provided for herein, and the right
thereto shall be nonassignable and nontransferable and shall not be subject to
execution, attachment or similar process.
     8. Participation in Other Plans. Nothing herein contained shall in any
manner modify, impair or effect the existing or future rights or interests of
Officer to receive any employee benefits to which he is or would otherwise be
entitled, or as a participant in the present or any future incentive bonus plan,
stock option plan or pension or profit sharing plan of the Company.
     9. Benefit. This Agreement shall be binding upon and inure to the benefit
of any successor of the Company, including any person, firm, corporation or
other entity which, by merger, consolidation, purchase or otherwise, acquires
all or substantially all of the assets or business of the Company.
6










 
  





--------------------------------------------------------------------------------





   10. Amendment or Termination. This Agreement may be amended or terminated in
whole or in part by mutual written agreement of the parties hereto; provided
however, no termination of this Agreement shall have the effect of accelerating
any payments due under this Agreement.
     IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
as of the day and year first hereinabove written.
 
 
 
 
 
 
TRINITY INDUSTRIES, INC.
  
 
 
By:  
 
 
 
 
TIMOTHY R. WALLACE 
 
 
 
 
 
 
 
 
 
 
 
 
 
Officer 
 
 
 
 
 

7










 





--------------------------------------------------------------------------------





     I designate the following beneficiary (ies) in the event of my death.
 
 
 
Primary, if living, otherwise to Secondary
 
 
 
 
 
 
 
 
 
 
 
 
Name
 
Relationship
 
 
 
Secondary
 
 
 
 
 
 
 
 
 
 
 
Name
 
Relationship
 
 
 
 
 
 
 
 
 
Officer’s Signature
 
Date

8





